UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7790



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

TRACY LEE MILLER, a/k/a Tracy Miller,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, District
Judge. (CR-91-13, CA-95-644-4)


Submitted:   March 21, 1996                 Decided:   April 10, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Tracy Lee Miller, Appellant Pro Se.   John Douglas McCullough,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying his

28 U.S.C. § 2255 (1988) motion and denying his motion for recon-

sideration. We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we affirm sub-

stantially on the reasoning of the district court. United States v.
Miller, Nos. CR-91-13; CA-95-644-4 (E.D.N.C. July 27, 1995; Sept.

5, 1995). We note that Appellant's plea agreement contained a valid

waiver of his right to post-conviction challenges to his conviction

and sentence. See United States v. Wiggins, 905 F.2d 51 (4th Cir.
1990); see also United States v. Wessells, 936 F.2d 165 (4th Cir.

1991). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2